Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
In response to applicant’s arguments for claims 1, 8 and 16 that Bandera does not disclose that the polymer blend is exposed into multiple low and high pressure zones within barrel, it is not persuasive.
Bandera discloses that, after exposing the user-selected gas and the stream of polymer blended material to multiple low-and high pressure zones within the barrel (According to the present invention, there is also an injection zone 29 into which gas, for example CO2 coming from a container tank 30, is introduced (col. 2, lines 53-55); When volatile CO2 is to be injected into the injection zone under vacuum 29, the sealing elements 31 are installed (col. 2, lines 59-60); Alternatively, it is possible to inject the gas into the zone 32 under pressure. In this case, it should be noted that the CO2, in liquid form, comes from a specific container tank 34 with a plunged pipe in the liquid zone; it is cooled to a temperature of -5˚ C. and injected into the molten mass of material in the liquid state, with a special pump, schematized in 35, for example the one commercialized by LEWA (col. 3, lines 17-24); In summary, it is clear that Bandera discloses that the zone 29 is a lower pressure zone (under vacuum) and the zone 32 is a higher pressure zone)), it is understandable that from at least the zone 29 to the zone 32 the user-selected gas (CO2) is mixed (by the co-rotating twin-screw extruder 20 subdivisible into a series of parts (as shown in Fig. 2)) into the stream of polymer blended material within the barrel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742